‘i”
. .:-_
.-- *


               OFFICE   OF THE A-ITORNEY    GENERAL   OF TEXAS
                                   AUSTIN




         Honorablel~AtI]auis.
         Statm Rsglstru
         Taxes State hard OT Eoalth
         Austin, Text10                         /*----,
                                                                    \
         Dear3irt
                                      OpinFc!nx0. o-&l& ..
                                      Rev'Uso~~..~f
                                                  sppropriabios~aede
                                        .' far k;jtim!zase
                                      ,,I'.               or DsZfara~h
                                    .'   ..aeahlnsw to  purohaae another
                                   '.  .(' photostat naohino  widoh Uoes
                                           the a~+%.vmrk.
                                         ~..
                                    .'i
                     rour  letter-or 0etLber 24’ idvises    that uadar
         Item 3122 oi the stats Dmpartmnt or Ffealthapproprbtlon
         nmdebytho47tht6~               tw.0, there in-~tnlded-Urn ma or
         443600.00  tour'p~&%hwe9 $ DOzigra;lb.aaehinea.YOU stats
         that Dexlgraph$8 the trat+na!m of tha'photoatetcaohine
         maufaaturod eU4 s@,d by th Ruolngton-RandOmpaay, and
         eek tha opinion        We      departmm upon tha quemtioa Oi
         whether ghe..  approp
                             %A. t<oa pnnqw3a       oan be latsrpretodar
         applyingto by photu?ta+-BaphlnswhhiaSdoes exeotly the
                                   '\....._
                                         ~.,,A
                      An agf~oprlatfon10 an authority glwm by the
         t&l.~.         Qo gublL@ offlolala to oxpond a oartaln sun
         of the4puhlio f~onbyf3jend      no til~re,
                                                  for a oortaln purpo8e,
         and ior no 'oy.       ,.,"
                   ..
                      In th,&a      of ap~ro~rletionmentioned, the
         Lq&slature     buk appropriated$3600.00 for the *~umhaM
         of 3exl&rephsechlne". -It mat be ~esuned that the Lagia-
         laturs used the wocde *Dexi@aph m-&~intP advisedly.
licnarable!V.A. ihvis- - ?agCr2


          Artiole 10 of the Revised Civil Statutes of 1925
provide6 In part a8 folloorar
          The following rules shall govern in the
     ocnstruotlonor all civil statutorysnaotmentsr
         "1. The ordinary aigniiioationahall ba ap-
    plied $0 yards, except word8 or art or words
    oonneotedwlth a partioular trade or subjeot
    matter, when they shall have the slgnlfloationat-
    tached to thornby.experts in such art or trade,
    with reterenoe to such subjbot r;at.ter."
          You a&lee that the term "9exlgraphnis a trade-
name used only by the Eemlngton-dandCompany; that it is
a name whloh is desoriptlve only of the photostatmaohine
manutaoturedand sold by that company. Under auoh oiroum-
stanoee,the term is plain and unanbiguous,and, since
there is nothing in the approprl&tion bill to suggaot that
It was intended to have other than its ordinary signifloatlon,
It must be deemed or to have been used by the Legislature
In that ordinary signlfioation,and to reflect the Legla-
latlve will that the 43600.00 provided should be used ror
the purobaao of a R-ton-Rand      photostatmachine, bearing
the trade-name or "Dexlgraph=,and tar no other purpose.
                          there Ls no roam for oonetruotlon;
Under suoh alroUmBta.zioee,
the 3lai.naad unamblguoualanguage of the statutemust aon-
trol.
          Though, as'said by Xr. Justioe Holmes, a uord
ia but the *skin of'a living thought",the okla must never-
shalesa operate to oonflne and drfine the thought - else
language serves no 3urpose and words have lost their meaning.
         Your question la answered in the negative.

     -/ .~_.~                     ?ours very truly




                                        5. ii’.Fairahlld
                                              Assistants
                                                             .-